13

14

15

16

18

19

20

22

23

24

25

26

27

Case 2:20-cr-00146-JCC Document 42 Filed 11/05/20 Page 1 of 2

The Honorable Judge John C. Coughenour

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, _ )
) NO. CR20-146JCC
Plaintiff, )
)
VS. ) DEFENDANT’S REPLY TO
) GOVERNMENT’S RESPONSE TO
JESUS DANIEL LERMA-JARAS, _ ) DEFENDANT’S MOTION FOR
) REVIEW OF DETENTION ORDER
Defendant )
)

 

REPLY

The government does not directly respond to Mr. Lerma-Jaras’ argument as to
why he should be released pending trial. Instead it simply regurgitates its
interpretation of the “facts” of this case and then makes conclusory statements which
we address below.

First, the government believes that Mr. Lerma-Jaras would be a danger to the
community because of the “nature and circumstances of the charges” against him. Yet
the government waited for two years before even indicting Mr. Lerma-Jaras and
throughout that time he remained free without any concern on the part of the
government. As a result, the government’s newfound concern regarding Mr. Lerma-

Jaras’ dangerousness is disingenuous.

 

 

DEFENDANT’S REPLY TO Mazzone Law Firm, PLLC
GOVERNMENT’S RESPONSE TO 3002 Colby Avenue, Suite 302
DEFENDANT’S MOTION FOR REVIEW Everett, WA 98201

OF DETENTION ORDER (425) 259-4989

FAX (425) 259-5994

 
10
ll
12
13
14

15

21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00146-JCC Document 42 Filed 11/05/20 Page 2 of 2

Second, the government believes that “there is little reason for Lerma-Jaras to
remain in the area to face these charges” and therefore, the government concludes, he
is a flight risk. What the government fails to mention, however, is that Mr. Lerma-
Jaras has a lovely, devoted wife and two adorable children that are, and always have
been, the very reason for his existence. It necessarily follows that he has every reason
to remain with them instead of fleeing, alone, to Mexico, where he has not been for at
least twenty years.

We agree with the pre-trial services officer who correctly observed that “there
appear to be conditions of release that would reasonably assure future Court
appearances and address danger to other persons or the community.” Therefore, we
recommend that the defendant be released with all conditions recommended by pre-
trial services officer Leona Nguyen.

Respectfully submitted this 5" day of November, 2020.

    

Peter Mazzone, WSBA #25262
Attorney for Defendant

DEFENDANT’S REPLY TO Mazzone Law Firm, PLLC
GOVERNMENT’S RESPONSE TO 3002 Colby Avenue, Suite 302
DEFENDANT’S MOTION FOR REVIEW Everett, WA 98201

OF DETENTION ORDER (425) 259-4989

FAX (425) 259-5994

 
